Case: 16-16683   Date Filed: 10/05/2017   Page: 1 of 14


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16683
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:16-cr-00056-CG-B-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

TELESFORO LOZANO,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (October 5, 2017)



Before JULIE CARNES, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 16-16683    Date Filed: 10/05/2017    Page: 2 of 14


      Telesforo Lozano Heredia (Lozano) appeals his convictions for

(1) conspiracy to distribute 500 grams or more of cocaine or cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1), 846; and (2) possession with intent to

distribute 500 grams or more of cocaine or cocaine base, in violation of 21 U.S.C.

§ 841(a)(1). Lozano asserts multiple issues on appeal, which we address in turn.

After review, we affirm Lozano’s convictions.

                                  I. DISCUSSION

A. Motion to Suppress

      Lozano first contends the district court erred in denying his motion to

suppress the evidence obtained from a search of his vehicle following the

extension of a traffic stop for a dog sniff, because Officer William Barnes did not

have reasonable suspicion that Lozano was trafficking drugs and had already

completed the purpose of the stop by issuing a warning ticket.

      Our review of a district court’s denial of a motion to suppress is a mixed

question of law and fact. United States v. Delancy, 502 F.3d 1297, 1304 (11th Cir.

2007). We review for clear error the district court’s findings of fact, construing the

evidence in the light most favorable to the party prevailing below. Id. We review

de novo the district court’s interpretation and application of the law. Id. Whether

an officer had reasonable suspicion to conduct a search or seizure is reviewed de

novo. United States v. Arvizu, 534 U.S. 266, 275 (2002).


                                          2
              Case: 16-16683     Date Filed: 10/05/2017    Page: 3 of 14


      When police stop a motor vehicle, even for a brief period, a Fourth

Amendment seizure occurs. U.S. Const. amend. IV; Whren v. United States, 517
U.S. 806, 809–10 (1996). Law enforcement officers must limit the stop’s duration

to the time necessary to effectuate the purpose of the traffic stop. United States v.

Ramirez, 476 F.3d 1231, 1236 (11th Cir. 2007).

      To determine whether reasonable suspicion exists, we look at the totality of

the circumstances to see whether the detaining officer, in light of his training and

experience, had a particularized and objective basis for suspecting legal

wrongdoing. Arvizu, 534 U.S. at 273; United States v. Smith, 201 F.3d 1317, 1323

(11th Cir. 2000) (stating “behavior, seemingly innocuous to the ordinary citizen,

may appear suspect to one familiar with the practices of narcotics couriers”

(quotation omitted)). While reasonable suspicion does not require a likelihood of

criminal activity rising to the level of probable cause and is a considerably lower

standard than preponderance of the evidence, an officer’s reliance on a mere hunch

is insufficient. Arvizu, 534 U.S. at 274. A variety of factors may contribute to

forming reasonable suspicion justifying further questioning, including having no

proof of ownership of the vehicle, having no proof of authority to operate the

vehicle, and inconsistent statements regarding the destination. United States v.

Pruitt, 174 F.3d 1215, 1220 (11th Cir. 1999). Further, officers may rely on

relevant factors external to their observations specific to the suspect, such as


                                           3
                 Case: 16-16683        Date Filed: 10/05/2017         Page: 4 of 14


whether the location of the stop is in a high-crime area. See Illinois v. Wardlow,

528 U.S. 119, 124 (2000) (holding “officers are not required to ignore the relevant

characteristics of a location in determining whether the circumstances are

sufficiently suspicious to warrant further investigation”).

       The district court did not err in denying Lozano’s motion to suppress,

because the facts the officers were aware of supported an articulable reasonable

suspicion Lozano was engaged in criminal activity, justifying the extension of the

traffic stop for a dog sniff.1 See Arvizu, 534 U.S. at 273. First, Barnes’ and

Martinez’s testimony supported the finding that, at the time Barnes decided to

continue Lozano’s detention, he knew the following facts: (1) Lozano’s truck had

a clean exterior and dirty interior, suggesting Lozano was trying to blend in;

(2) Lozano was leaving Mexico, a drug source country, and traveling to Atlanta, a

drug hub; (3) Lozano’s undetailed story regarding his intent to pick up a car in

Atlanta, his lack of money, and his lack of a tow hitch on his truck, suggested his

story was unlikely; (4) his Coahuila residence and recent truck registration in
       1
          Lozano does not challenge the legality of the initial stop or the legality of the search
following the dog alert. Accordingly, he has abandoned any such challenges. See United States
v. Cunningham, 161 F.3d 1343, 1344 (11th Cir. 1998) (stating when a defendant fails to offer an
argument on an issue, it is abandoned). In any case, Barnes observed Lozano violate state traffic
laws so the initial stop was constitutional. See United States v. Harris, 526 F.3d 1334, 1337
(11th Cir. 2008) (holding “[a] traffic stop . . . is constitutional if it is either based upon probable
cause to believe a traffic violation has occurred or justified by reasonable suspicion”).
Additionally, assuming the legality of conducting the dog sniff, the subsequent search was
constitutionally sound because the dog alerted. See United States v. Banks, 3 F.3d 399, 402
(11th Cir. 1993) (holding “[p]robable cause arises when a drug-trained canine alerts to drugs”).


                                                   4
              Case: 16-16683     Date Filed: 10/05/2017    Page: 5 of 14


Chihuahua suggested his vehicle was a “throw-down” cartel vehicle; (5) the

drywall screws in the windshield cowling suggested tampering; and (6) Lozano

was acting nervous. See Delancy, 502 F.3d at 1304 (construing the evidence in the

light most favorable to the prevailing party). Second, coupled with Barnes’ and

Martinez’s experience, these facts provided Barnes with a particularized and

objective basis for suspecting legal wrongdoing and justified the traffic stop’s

extension. See Wardlow, 528 U.S. at 124; Pruitt, 174 F.3d at 1220. Thus, Barnes

had reasonable suspicion to extend the traffic stop and order the dog sniff. See

Arvizu, 534 U.S. at 273. Accordingly, we affirm the district court’s denial of

Lozano’s motion to suppress.

B. Motion to Continue

      Second, Lozano asserts the district court erred in denying his motion to

continue the trial to obtain his wife’s testimony and investigate other similar blind

mule cases, because it deprived him of his right to prepare a defense.

      Hearsay statements are statements, other than those made by the declarant

while testifying at the trial or hearing, offered in evidence to prove the truth of the

matter asserted, and are not admissible unless one of the hearsay exceptions

applies. Fed. R. Evid. 801(c), 802. Foreign depositions are disfavored as evidence

in criminal cases because the lack of a penalty for perjury and the absence of cross-

examination renders them less reliable. United States v. Alvarez, 837 F.2d 1024,


                                           5
              Case: 16-16683     Date Filed: 10/05/2017    Page: 6 of 14


1029 (11th Cir. 1988). In moving to admit deposition testimony as evidence at

trial under Fed. R. Crim. P. 15, the movant must submit evidence that exceptional

circumstances—such as the witness’ unavailability and materiality—justify using a

deposition at trial. United States v. Kahn, 794 F.3d 1288, 1306 (11th Cir. 2015).

      The district court did not abuse its discretion in denying Lozano’s motion to

continue. See United States v. Valladares, 544 F.3d 1257, 1261 (11th Cir. 2008)

(reviewing for abuse of discretion a district court’s denial of a motion for

continuance). First, Lozano has not shown exigent circumstances existed

sufficient to justify admitting his wife’s foreign deposition or other similar

evidence at trial, because he had not offered any proof, beyond his bare assertion,

that she could not enter the United States. See Kahn, 794 F.3d at 1306. Further, he

has not offered any evidence showing the other drug trafficking defendants’

testimony, the memorandum from the United States Attorney’s Office in San

Diego, or the State Department’s travel advisory would be relevant to his personal

knowledge or willful blindness. Fed. R. Evid. 402. Additionally, the

memorandum from the United States Attorney’s Office in San Diego and the State

Department’s travel advisory are hearsay, because they are statements, other than

those made by the declarant testifying at the trial or a hearing, that Lozano sought

to offer to prove that drug trafficking organizations use blind mules. Fed. R. Evid.

801(c). Lozano did not attempt to illustrate the memorandum or travel advisory


                                           6
              Case: 16-16683    Date Filed: 10/05/2017    Page: 7 of 14


would have been admissible under one of the exceptions to the general exclusion

of hearsay evidence. Fed. R. Evid. 801(c), 802. Moreover, he cannot show that

having his wife’s testimony, the other drug trafficking defendants’ testimony, the

memorandum, or the travel advisory admitted as evidence would have changed the

outcome, because there was sufficient evidence in the record—for example,

Lozano’s nervous prayers as the officers searched his truck before finding the

cocaine—from which the jury could have found he had actual knowledge of the

cocaine in his truck. See Valladares, 544 F.3d at 1262, 1264 (providing an

appellant must show the denial of the motion for the continuance resulted in

specific substantial prejudice by identifying relevant, non-cumulative evidence that

would have been presented had the district court granted his request and the

evidence must indicate a different outcome would result). Accordingly, we affirm

the denial of Lozano’s motion to continue.

C. Agent Overstreet’s Testimony

      Third, Lozano contends the district court abused its discretion in admitting

Special Agent James Overstreet’s testimony regarding the modus operandi of drug

trafficking organizations’ courier recruitment and denying his motion for a new

trial on that basis, because Overstreet’s testimony was unfairly prejudicial and

violated the rule against expert testimony on the ultimate issue in a criminal case.




                                          7
              Case: 16-16683    Date Filed: 10/05/2017    Page: 8 of 14


      Expert testimony is permitted if “specialized knowledge” will help the jury

“understand the evidence or . . . determine a fact in issue.” Fed. R. Evid. 702(a).

Knowledge, skill, experience, training, or education may qualify an expert. Id.

We have held drug trafficking operations are a proper subject for expert testimony

under Rule 702, and that an experienced drug enforcement agent may testify about

the “methods of operation unique to the drug distribution business.” United States

v. Garcia, 447 F.3d 1327, 1335 (11th Cir. 2006) (holding that an expert’s

testimony about “how drug trafficking organizations compartmentalize certain

operations and roles was highly probative” to help the jury understand how the

conduct of participants might further the goals of the drug trafficking organization

(quotations omitted)).

      Expert witnesses, however, may not express an opinion a defendant did or

did not have the mental state or condition that constitutes an element of the crime

charged or a defense to that crime. Fed. R. Evid. 704(b). Nonetheless, even when

an expert’s testimony gives rise to the inference the defendant had a particular

mental state, the expert’s testimony does not violate this prohibition unless he

specifically states the inference. United States v. Steed, 548 F.3d 961, 977 (11th

Cir. 2008).

      The district court did not abuse its discretion in finding Agent Overstreet’s

testimony was admissible or in denying Lozano’s motion for a new trial on the


                                          8
               Case: 16-16683       Date Filed: 10/05/2017       Page: 9 of 14


basis of Overstreet’s testimony. 2 See United States v. Perez-Oliveros, 479 F.3d
779, 782 (11th Cir. 2007) (stating we review for abuse of discretion a district

court’s denial of a motion for a new trial); Garcia, 447 F.3d at 1334 (providing we

review evidentiary rulings, including whether to admit expert testimony, for abuse

of discretion). Overstreet’s testimony, which focused on drug trafficking

organizations’ recruitment of couriers, efforts to avoid detection, and other

operations, is the kind of drug enforcement agent expert testimony this Court has

held is admissible. See Garcia, 447 F.3d at 1335. Overstreet’s testimony was

highly probative, because it could help the jury understand how Lozano’s conduct

fit within drug trafficking organizations’ operation and led Barnes and Martinez to

develop suspicion and search his vehicle. See id. Moreover, while Overstreet’s

testimony on cross-examination—that the blind mule theory, in his experience, did

not have a factual basis in any of the cases he had investigated—may have created

the inference Lozano was not a blind mule, Overstreet did not violate the

prohibition on ultimate-issue testimony because he did not specifically state

Lozano had knowledge or was willfully blind. See Steed, 548 F.3d at 977. Thus,


       2
          Lozano’s arguments—(1) that he should have been granted a hearing to test whether
Agent Overstreet’s testimony would be admissible, and (2) that Overstreet was not qualified as
an expert witness—are waived, because Lozano did not raise them in his initial brief. See United
States v. Curtis, 380 F.3d 1308, 1310 (11th Cir. 2004). Lozano has abandoned any arguments
that Agent Overstreet’s testimony had the potential to confuse the jury, lacked probative value,
was not previously disclosed by the Government pursuant to his request, or did not concern a
topic complex enough to warrant expert testimony, because he did not sufficiently present those
arguments in his brief. See Cunningham, 161 F.3d at 1344.
                                               9
             Case: 16-16683     Date Filed: 10/05/2017    Page: 10 of 14


the probative value of Overstreet’s testimony was not outweighed by unfair

prejudice. Fed. R. Evid. 702. Accordingly, we affirm the district court’s

admission of Overstreet’s testimony and denial of his motion for a new trial.

D. Prosecutorial Misconduct

      Fourth, Lozano argues the Government committed prosecutorial misconduct

by allowing Overstreet to give false and tainted testimony without correcting it.

      A district court’s underlying determination regarding prosecutorial

misconduct is a mixed question of law and fact, which we review de novo. See

United States v. Noriega, 117 F.3d 1206, 1218, 1220–21 (11th Cir. 1997)

(concerning an allegation the government failed to correct a witness’ false

testimony). A prosecutor violates a defendant’s due process rights when he fails to

correct false testimony, regardless of whether he solicited it from a government

witness. Id. at 1221. To prevail in a claim of prosecutorial misconduct for failing

to correct false testimony, the appellant must show “the prosecutor knowingly used

perjured testimony, or failed to correct what he subsequently learned was false

testimony, and that the falsehood was material.” United States v. Dickerson, 248
F.3d 1036, 1041 (11th Cir. 2001) (quotations omitted). False testimony is material

if there is a reasonable likelihood that it could have affected the judgment of the

jury. Noriega, 117 F.3d at 1221.




                                          10
             Case: 16-16683     Date Filed: 10/05/2017    Page: 11 of 14


      The district court did not abuse its discretion in denying Lozano’s motion for

a new trial on the basis of prosecutorial misconduct. See Perez-Oliveros, 479 F.3d

at 782. Lozano cannot meet his burden to show the Government failed in its

obligation to correct false testimony, because he presented no evidence that

Overstreet’s cross-examination testimony—that, in his experience, he had not

investigated a case in which he had found proof that blind mules existed—was a

falsity. See Dickerson, 248 F.3d at 1041. Moreover, because sufficient evidence

to find Lozano had actual knowledge of the cocaine in his truck existed in the

record and the jury did not designate whether it found he had actual knowledge or

willful blindness, as discussed above, he cannot show there is a reasonable

likelihood that Overstreet’s allegedly false testimony affected the jury’s verdict.

See Noriega, 117 F.3d at 1221. Accordingly, we affirm the district court’s denial

of Lozano’s motion for a new trial on the basis of prosecutorial misconduct.

E. Jury Instruction

      Fifth, Lozano asserts the district court abused its discretion in instructing the

jury on willful blindness, because (1) the Government did not show that Lozano

was aware of a high probability that drugs were secreted in his car or that he

purposely avoided learning all the facts; and (2) the instruction was inconsistent

with the Supreme Court’s decision in Global-Tech Appliances, Inc. v. S.E.B. S.A.,

563 U.S. 754, 775 n.9 (2011).


                                          11
             Case: 16-16683     Date Filed: 10/05/2017    Page: 12 of 14


      A willful blindness, or deliberate ignorance, instruction is warranted only

when the facts support an inference the defendant was aware of a high probability

of the existence of a fact in question and purposely avoided learning of all the

facts. Steed, 548 F.3d at 977. Although the district court should avoid instructing

the jury on deliberate ignorance where the evidence points only to actual

knowledge, we have held that deliberate ignorance instructions are harmless error

where the jury was also instructed and could have convicted on an alternative,

sufficiently supported theory of actual knowledge. Id.

      In Global-Tech Appliances, Inc., the Supreme Court held “a willfully blind

defendant is one who takes deliberate actions to avoid confirming a high

probability of wrongdoing and who can almost be said to have actually known the

critical facts.” 563 U.S. at 769. We have distinguished Global-Tech from the

criminal jury instructions regarding willful blindness, because it was a civil case

concerning patent infringement, and “did not abrogate, conflict with, or preclude

the district court from giving the . . . pattern charge.” United States v. Clay, 832
F.3d 1259, 1313 (11th Cir. 2016) (concerning the pattern instructions for

healthcare fraud under 18 U.S.C. § 1347).

      The district court did not abuse its discretion in giving the jury the willful

blindness instruction, because evidence—including Lozano’s nervous prayers as

the officers searched his truck before they found the cocaine and knowledge that


                                          12
             Case: 16-16683     Date Filed: 10/05/2017    Page: 13 of 14


drugs were smuggled from Mexico into the United States—supported an inference

he was aware of a high probability he was transporting drugs. See Steed, 548 F.3d

at 977 (reviewing a district court’s jury instructions using a deferential standard of

review, reversing only if we are left with a substantial doubt as to whether the jury

was properly guided in its deliberations). Lozano’s testimony regarding his

attempts to avoid questions from U.S. Customs officials, that he only responded to

his boss’ questions, that he was sent to tow a car despite lacking experience towing

cars, and that, although cars can be purchased between El Paso and Atlanta, the

Atlanta destination “was not up to him” created an inference he deliberately

avoided learning more about the nature of his tasks. See id. Moreover, because

Lozano testified he did not know cocaine was in the truck’s engine compartment,

despite having looked into the engine compartment, the evidence did not suggest

only a theory of actual knowledge, such that a willful blindness instruction would

be inappropriate. See id. Further, Lozano’s argument the pattern willful blindness

instruction the court gave violated the Supreme Court’s holding in Global-Tech is

unavailing because this Court has distinguished that civil case’s holding from the

criminal context. See Clay, 832 F.3d at 1313. Accordingly, we affirm the district

court’s decision to give the pattern willful blindness instruction.




                                          13
             Case: 16-16683      Date Filed: 10/05/2017   Page: 14 of 14


F. Cumulative Error

      Sixth, Lozano contends cumulative error resulted in him being denied a fair

trial. Lozano cannot show cumulative error denied him a fundamentally fair trial

because, as discussed above, he has not shown an individual error occurred. See

United States v. Waldon, 363 F.3d 1103, 1110 (11th Cir. 2004) (explaining where

there are no individual errors or only a single error, cumulative error cannot exist).

G. Sufficiency of the Evidence

      Finally, Lozano argues summarily in one sentence the evidence against him

was insufficient to sustain his conviction. Lozano does not develop his argument

or present any law regarding the insufficiency of the evidence to support his

conviction, and, consequently, he has abandoned this claim. See United States v.

Cunningham, 161 F.3d 1343, 1344 (11th Cir. 1998).

                                 II. CONCLUSION

      Based on the above, we affirm Lozano’s convictions.

      AFFIRMED.




                                          14